Citation Nr: 1044194	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In the August 2005 rating decision on appeal, the RO also denied 
the Veteran's claim of service connection for ischemic heart 
disease.  Recently, in August 2010, a final rule was published 
amending 38 C.F.R. § 3.309(e) to establish presumptive service 
connection for three disorders, including ischemic heart disease, 
on the basis of herbicide exposure.  The final rule was made 
effective August 31, 2010, but a 60-day stay was implemented.  
The stay has now been lifted.  Nonetheless, the Board does not 
have jurisdiction in the present matter over the issue of 
readjudication for the claim of service connection for ischemic 
heart disease.  See 75 F.R. 53202 (August 31, 2010); see also 
38 C.F.R. § 3.816; Nehmer v. Veterans Administration of the Gov't 
of the United States, 284 F. 3d 1158 (9th Cir. 2002).  Therefore, 
the issue must be referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required on his part.


REMAND

The Veteran is seeking a TDIU.  His current combined disability 
evaluation is 70 percent.  Thus, he meets the schedular criteria 
for a TDIU under 38 C.F.R. § 4.16.  Also, he is currently 
unemployed and receiving Social Security Administration (SSA) 
disability benefits.  

In connection with his claim for a TDIU, however, he has not been 
afforded a VA examination to determine whether his service-
connected disabilities alone preclude him from performing all 
forms of substantially gainful employment.  The record otherwise 
lacks insufficient evidence upon which the Board can make a 
decision on this issue.  Therefore, remand for a VA examination 
is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

The Board also finds that the outstanding claim of service 
connection for ischemic heart disease is intertwined with the 
claim for a TDIU.  Therefore, the RO should fully adjudicate the 
matter before undertaking any further development on the TDIU 
claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO should take all necessary steps to 
fully readjudicate the claim of service 
connection for ischemic heart disease, 
consistent with the final rule published in 
August 2010 adding three new diseases, 
including ischemic heart disease, to the list 
of diseases for which presumptive service 
connection is warranted on the basis of Agent 
Orange exposure under 38 C.F.R. §§ 3.307, 
3.309(e).  

2.  Next, the RO should send the Veteran a 
letter requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to his TDIU 
claim, if any.   

3.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

4.  After completing the above requested 
development and adjudication, the RO should 
schedule the Veteran for an appropriate 
examination(s) to determine the current 
severity of all service-connected 
disabilities and, thereafter, to ascertain 
the cumulative impact of the Veteran's 
service-connected disabilities on his 
employability.

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner(s) for review.  Accordingly, the 
examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Then, based on the examination results and 
record review, the examiner should opine as to 
whether the Veteran's cumulative service-
connected disabilities alone (i.e., without 
regard to the Veteran's nonservice-connected 
disabilities or the Veteran's age) are 
productive of an overall level of incapacity 
sufficient to prevent him from securing and 
following any form of substantially gainful 
employment consistent with his educational and 
occupational experience.    

To the extent the Veteran is scheduled for 
multiple VA examinations, the Board requests 
that each examiner take into account all of 
the Veteran's service-connected disorders 
cumulatively when rendering an opinion as to 
unemployability.

Accordingly, the examiner(s) should prepare a 
printed (typewritten) report setting forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner(s) offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the post-
service medical records and the Veteran's own 
assertions.  

4.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded TDIU claim 
in light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

